--------------------------------------------------------------------------------

EXHIBIT 10.38
 
NUTRACEA
2010 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK


Unless otherwise defined herein, the terms defined in the NutraCea 2010 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this Notice
of Grant of Restricted Stock (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Grant, attached hereto as Exhibit A (together, the
“Agreement”).
 

 
Participant:
             
Address:
                   



Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:



 
Grant Number
             
Date of Grant
             
Vesting Commencement Date
             
Number of Shares Granted
             
Vesting Schedule:
   



 
 

--------------------------------------------------------------------------------

 


By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below.
 
PARTICIPANT
 
NUTRACEA
     
 
 
Signature
 
By
     
 
 
Print Name
 
Name
   
Address:
 
      Title
 
 
     
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT


1.             Grant of Restricted Stock.  The Company hereby grants to the
Participant named in the Notice of Grant (the “Participant”) under the Plan for
past services and as a separate incentive in connection with his or her services
and not in lieu of any salary or other compensation for his or her services, an
Award of Shares of the Company’s common stock (“Restricted Stock”), subject to
all of the terms and conditions in this Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 21 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.


2.             Escrow of Shares.


(a)           All Shares of Restricted Stock will, upon execution of this
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be an employee, director or consultant to the Company
(a “Service Provider”).


(b)           The Escrow Holder will not be liable for any act it may do or omit
to do with respect to holding the Shares of Restricted Stock in escrow while
acting in good faith and in the exercise of its judgment.


(c)           Upon Participant’s termination as a Service Provider for any
reason, the Escrow Holder, upon receipt of written notice of such termination,
will take all steps necessary to accomplish the transfer of the unvested Shares
of Restricted Stock to the Company. Participant hereby appoints the Escrow
Holder with full power of substitution, as Participant’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of Participant to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares of Restricted
Stock to the Company upon such termination.


(d)           The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.


(e)           Subject to the terms hereof, Participant will have all the rights
of a stockholder with respect to the Shares while they are held in escrow,
including without limitation, the right to vote the Shares and to receive any
cash dividends declared thereon.


(f)            In the event of any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares, the Shares of Restricted Stock
will be increased, reduced or otherwise changed, and by virtue of any such
change Participant will in his or her capacity as owner of unvested Shares of
Restricted Stock be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Agreement. If Participant receives rights
or warrants with respect to any unvested Shares of Restricted Stock, such rights
or warrants may be held or exercised by Participant, provided that until such
exercise any such rights or warrants and after such exercise any shares or other
securities acquired by the exercise of such rights or warrants will be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Agreement. The Committee in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or additional shares of stock, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           The Company may instruct the transfer agent for its Common Stock
to place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.


3.             Vesting Schedule.  Except as provided in Section 4, and subject
to Section 5, the Shares of Restricted Stock awarded by this Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant.
Shares of Restricted Stock scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.


4.             Committee Discretion.  The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock at any time, subject to the terms of the Plan. If
so accelerated, such Restricted Stock will be considered as having vested as of
the date specified by the Committee.


5.             Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Agreement, the balance
of the Shares of Restricted Stock that have not vested at the time of
Participant’s termination as a Service Provider for any reason will be forfeited
and automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5. Participant hereby appoints the Escrow Holder with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.


6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.  This Section 6 is subject in its entirety to Section 5 above.
 
7.             Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares of Restricted Stock may
be released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Committee) will have been made
by Participant with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such Shares. The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such tax
withholding obligation, in whole or in part by one or more of the following
(without limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Shares otherwise are scheduled to vest
pursuant to Sections 3 or 4, Participant will permanently forfeit such Shares
and the Shares will be returned to the Company at no cost to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant or the Escrow Holder. Except as provided in Section 2,
after such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.


9.             No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at NutraCea, 6720
N. Scottsdale Road, Scottsdale, Arizona 85253, or at such other address as the
Company may hereafter designate in writing.


11.           Grant is Not Transferable.  The unvested Shares subject to this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any unvested Shares of Restricted Stock subject to this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


13.           Additional Conditions to Release from Escrow.  The Company will
not be required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; (b)
the completion of any registration or other qualification of such Shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee will, in its absolute discretion, deem necessary or advisable; (c) the
obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee will, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of grant of the Restricted Stock as the
Committee may establish from time to time for reasons of administrative
convenience.


14.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.


15.           Committee Authority. The Committee will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


17.           Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.


18.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.


19.           Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Award of
Restricted Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
20.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.


21.           Governing Law.  This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of Sacramento County, California or the federal
courts for the United States for the Eastern District of California, and no
other courts, where this Award of Restricted Stock is made and/or to be
performed.
 
22.           Section 83(b) Election. Participant hereby acknowledges that he or
she has been informed that, with respect to the purchase of the Shares, an
election may be filed by the Participant with the Internal Revenue Service,
within 30 days of the purchase of the Shares, electing pursuant to Section 83(b)
of the Code to be taxed currently on any difference between the purchase price
of the Shares, if any, and their Fair Market Value on the date of purchase (the
“Election”). Making the Election will result in recognition of taxable income to
the Participant on the date of purchase, measured by the excess, if any, of the
Fair Market Value of the Shares over the purchase price for the Shares. Absent
such an Election, taxable income will be measured and recognized by Participant
at the time or times on which the Company’s right to reacquire the Shares
lapses. Participant is strongly encouraged to seek the advice of his or her own
tax consultants in connection with the purchase of the Shares and the
advisability of filing of the Election. PARTICIPANT ACKNOWLEDGES THAT IT IS
SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT THE COMPANY’S RESPONSIBILITY, TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF PARTICIPANT
REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.
 
 

--------------------------------------------------------------------------------